Citation Nr: 1816529	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  08-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for arthritis of the right knee.

2. Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee associated with arthritis of the right knee, from August 16, 2008 until August 1, 2017.

3.  Entitlement to an initial compensable evaluation for right knee limitation of extension from June 4, 2014 until August 1, 2017, and an evaluation in excess of 10 percent thereafter


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case was previously before the Board in September 2016 and June 2017, before being remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

In a January 2018 rating decision, the Appeals Management Center increased the Veteran's right knee instability to 30 percent disabling (the maximum available evaluation) effective August 1, 2017 and increased the Veteran's right knee limitation of extension to 10 percent disabling effective August 1, 2017.  The Board notes that the original date of claim for the rating decision on appeal is January 7, 2007 and the knee may have a total combined rating of 60 percent.  Therefore, this increase does not constitute a full grant of all benefits possible and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability does not manifest in ankylosis, limitation of flexion to 60 degrees or less, tibia and fibula impairment, or genu recurvatum.

2.  The Veteran's right knee disability manifested no more than slight instability prior to August 1, 2017.

3.  The Veteran's right knee disability manifested in limitation of extension of 10 degrees beginning October 17, 2016.  

4.  The Veteran's right knee disability was manifested by symptomatic residuals of removal of torn meniscal cartilage, from August 1, 2008 to July 31, 2017.

5.  The Veteran's right knee disability manifested in frequent locking pain and effusion of the joint, beginning August 1, 2017.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right knee arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5262, 5263 (2017).

2.  The criteria for an evaluation in excess of 10 percent for right knee lateral instability prior to August 1, 2017 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2017).

3.  The criteria for a separate 10 percent evaluation for right knee symptomatic residuals of removal of torn meniscal cartilage are met from August 1, 2008 to July 31, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5259 (2017).

4.  The criteria for a separate 20 percent evaluation for symptomatic residuals of removal of torn meniscal cartilage are met beginning August 1, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2017).

5.  The criteria for an evaluation of 10 percent for limitation of extension of the right knee, but not higher, are met for the entire period beginning October 17, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  In December 2017, the Veteran waived RO review of new evidence. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under  Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.
The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, pertaining to limitation of leg flexion, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may also be assigned for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg and knee.  Id.

The Board has reviewed the Veteran's medical records and finds the Veteran's symptomatology in the right knee, most closely approximates the currently assigned 20 percent disability rating for arthritis, 10 percent disability rating for instability effective August 6, 2008, and 30 percent disability ratings for instability effective August 1, 2017.  In addition, the Board finds the Veteran's symptoms warrant a compensable 10 percent disability rating for limitation of extension beginning on October 17, 2016, a 10 percent disability rating for symptomatic residuals of a meniscectomy from August 1, 2008 through July 31, 2017, and a 20 percent evaluation for a meniscal condition effective August 1, 2017.  The Board notes the Veteran was afforded VA orthopedic examinations in November 2006, November 2007, August 2008, May 2012, June 2014, February 2016, October 2016, and August 2017.  

The Veteran would be entitled to a higher evaluation with evidence of ankylosis under Diagnostic Code 5226; however, the Veteran's record is negative for any medical findings for ankylosis of the right knee.  Accordingly, the evidence does not support a higher evaluation under Diagnostic Code 5226.

Under Diagnostic Code 5257, for lateral instability, the Veteran was evaluated at 10 percent disabling from August 16, 2008 through July 31, 2017.  The 10 percent evaluation was assigned for slight recurrent subluxation or instability.  The Veteran's evaluation was increased to 30 percent effective August 1, 2017.  The Veteran consistently reported giving way and buckling of his right knee throughout the appeal period.  However, VA examinations in November 2006, November 2007, May 2012, June 2014, February 2016, and October 2016 were negative for objective signs of subluxation or instability necessary to warrant an increased evaluation due to recurrent subluxation or lateral instability which could be classified as moderate or severe.  The Veteran's VA treatment records and private treatment records were also negative for objective signs of recurrent subluxation or of noted prior to the current August 1, 2017.  In the August 2017 examination, the examiner found objective signs of severe recurrent subluxation or lateral instability, and therefore the Board finds the Veteran's instability from August 16, 2008 through July 31, 2017 does not warrant a higher evaluation under Diagnostic Code 5257.  The Veteran's current 30 percent evaluation, beginning August 1, 2017 is the maximum schedular rating under Diagnostic Code 5257, and therefore the Board is unable to increase the Veteran's evaluation for lateral instability, effective August 1, 2017.

The Veteran underwent two meniscectomy surgeries in May 2008 and February 2010.  Due to the Veteran's record showing the Veteran continuously experiencing symptoms after removal of semilunar cartilage, the Board finds the Veteran is entitled to an evaluation under Diagnostic Code 5259.  After his May 2008 meniscectomy, the Veteran was afforded a VA examination in August 2008.  He reported pain at a 10 out of 10, weakness, locking, and fatigability.  He was unable to straighten his leg.  Private treatment notes in August 2008, September 2008, November 2008, and January 2009 record the Veteran's reports of minimal improvement after his surgery.  Mild swelling is also noted throughout the private treatment records which were conducted as follow-ups to the Veteran's meniscectomy.  In February 2010 the Veteran underwent an additional meniscectomy.  July 2011 VA treatment notes recorded the Veteran's complaints of burning and searing pain in his right knee.  Subsequent VA examinations note the Veteran's symptoms, including the October 2016 VA examination which noted the residual signs or symptoms of his meniscectomy as continued right knee pain, synvisc injections, and the Veteran wearing a brace outside the house.  Right knee pain, synvisc injections and evidence of the Veteran wearing a brace are consistently noted throughout the record after the Veteran's May 2008 surgery.  Therefore the, the Board finds the Veteran's symptomatology warrants a 10 percent evaluation under Diagnostic Code 5259 from August 1, 2008 (end of the Veteran's 100 percent convalescence) through July 31, 2017.

Beginning, August 1, 2017, the Board finds the Veteran's meniscus condition symptomatology most approximates an evaluation under Diagnostic Code 5258.  Prior to the August 2017 VA examination, the Veteran's evidence did not show frequent episodes of "locking" pain and effusion of the joint.  VA examinations in November 2006, August 2008, May 2012, October 16; and VA treatment notes in .July 2014, January 2015, March 2015 noted no effusion.  In the August 2017 VA examination, the examiner noted a meniscal tear with frequent episodes of locking joint pain and effusion.  Prior to the August 2017 VA examination, the Veteran's record does not support finding both frequent locking joint pain and effusion into the joint.  Accordingly, the Board finds the Veteran's symptomatology warrants a 20 percent evaluation under Diagnostic Code 5258, effective August 1, 2017.  

The Veteran's 20 percent evaluation, under Diagnostic Code 5260, is equivalent to right knee limitation of flexion of 30 degrees.  The Veteran's medical records are negative for any right knee flexion measurements of less than the 70 degree measurement, which occurred during the Veteran's October 2016 VA examination.  As the Veteran's limitation of motion does not approximate a 10 or 20 percent rating based on the measurements of flexion in the record, the current evaluation of 20 percent accounts for the Veteran's arthritis and additional functional loss due to pain in accordance with 38 C.F.R. § 4.59 and Deluca.  Therefore, the Board finds no basis under which to increase the Veteran's evaluation for right knee arthritis.

The Veteran was granted a 10 percent evaluation for limitation of extension, effective August 1, 2017.  Medical evidence in the record, including the VA examinations in November 2006, November 2007, August 2008, and May 2012, remains negative for recorded right knee extension measurements of more than 0 degrees prior to June 2014.  In the June 2014 VA examination the examiner noted right knee extension at 3 degrees.  In the January 2015 VA examination, the examiner noted right knee extension at 5 degrees.  During both the October 2016 and August 2017 VA examinations, the examiner measured the Veteran's right knee extension at 10 degrees.  Therefore the Board finds the Veteran's right knee limitation of extension warrants a 10 percent evaluation, beginning on October 17, 2016, but not earlier.  The Board has considered an evaluation in excess of 10 percent; however, the Veteran's record is negative for limitation of extension of 15 degrees or more to meet the criteria for a higher evaluation in Diagnostic Code 5261.  

The Board finds the record is negative for impairment of the tibia and fibula, and genu recurvatum, and, therefore, the Veteran's symptomatology does not warrant an increased evaluation based on Diagnostic Codes 5262 or 5263.  

Accordingly, given the Veteran's total symptomatology; the Board finds that a rating in excess of 20 percent is not warranted for right knee arthritis evaluated under Diagnostic Code 5260, and a rating in excess of 10 percent is not warranted for right knee instability prior to August 1, 2017 under Diagnostic Code 5257.  

The Board does find the Veteran's symptomatology warrants an evaluation of 10 percent for a meniscal condition from August 1, 2008 to July 31, 2017 under Diagnostic Code 5259; an evaluation of 20 percent for a meniscal condition from August 1, 2017 under Diagnostic Code 5258; and an earlier effective date of October 17, 2016 for a compensable rating of 10 percent for right knee limitation of extension. 

The Board has also considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  During VA examinations from May 2012, June 2014, and October 2016, the Veteran reported he was currently working, and he has not asserted that his disabilities render him unemployable.  According, the Board finds that TDIU is not part of the Veteran's claim for an increased rating.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an evaluation in excess of 20 percent for right knee arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for right knee lateral instability prior to August 1, 2017 is denied.

Entitlement to an initial evaluation of 10 percent for right knee symptomatic residuals of removal of torn meniscal cartilage is granted, from August 1, 2008 to July 31, 2017, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for right knee symptomatic residuals of removal of torn meniscal cartilage is granted, beginning August 1, 2017, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for right knee limitation of extension from June 4, 2014 until October 17, 2016 is denied.  

Entitlement to an evaluation of 10 percent for right knee limitation of extension is granted for the period from October 17, 2016 until August 1, 2017, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for right knee limitation of extension is denied for the period beginning August 1, 2017.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


